Citation Nr: 1550882	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  11-22 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II (DM), to include as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and B.M.


ATTORNEY FOR THE BOARD

M. Moore, Counsel
INTRODUCTION

The Veteran served on active duty from May 1971 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2006 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In June 2013, the Veteran presented sworn testimony during a video conference hearing in San Diego, California, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  It is as likely as not that the Veteran was exposed to herbicide agents (Agent Orange) during his active service.

2.  The Veteran's diagnosed diabetes mellitus, type II, is presumed to be related to his in-service exposure to herbicide agents.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 1131, 1116 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).



	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Veteran's claim for service connection is being granted, any error related to the VCAA is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran claims that, while serving in the waters off Vietnam on the USS Tulare, the ship docked and he stepped foot in the Republic of Vietnam.  He, thus, argues that he is presumed to have been exposed to herbicides and his DM is presumed to be related to that exposure.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2015). 

The Veteran personnel records indicate that he served on the USS Tulare from 1971 to 1974.  He and a fellow service member, B.M., both testified that the ship docked in Vietnam and that the Veteran disembarked.  The RO's review of the deck logs and ship histories did not confirm these assertions.  Notably, the deck logs showed that the USS Tulare did not dock in Vietnam in 1972 or 1973, but only anchored once in DaNang Harbor.  

However, B.M. testified that he was only on the USS Tulare in 1971 and that was when the ship docked and the Veteran disembarked.  There is no evidence to specifically contradict or disprove this claim.  The deck logs and ship history show that the USS Tulare was in the general area of Vietnam.  More recently, VA has even acknowledged that the Tulare performed beach landings in DaNang between 1966 and 1972.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, updated November 9, 2015.  It is certainly plausible that the docking referred to by the Veteran and B.M. was the referenced beach landings or that one of the beach landings was at a dock.  It also more than plausible that the Veteran disembarked on one of those occasions.  There is no evidence to contradict the Veteran's and B.M.'s testimony.   Indeed, the undersigned found their testimony to be credible.

Thus, affording the Veteran the full benefit of the doubt, the Board finds that he likely stepped foot in the Republic of Vietnam and can be presumed to have been exposed to herbicides.  His DM can be presumed to be related to herbicide exposure in service.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015).  The claim of entitlement to service connection for DM, to include as due to herbicide exposure, is granted.


ORDER

Entitlement to service connection for diabetes mellitus, type II, is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


